                      Case 17-35809                 Doc 27           Filed 10/03/18 Entered 10/03/18 14:06:34                                      Desc Main
                                                                      Document     Page 1 of 10




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   George Barnes                                                                   §           Case No. 17-35809
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    11/30/2017 . The undersigned trustee was appointed on 11/30/2017 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $                 2,500.00

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                                0.00
                                                     Bank service fees                                                                     40.00
                                                     Other payments to creditors                                                            0.00
                                                     Non-estate funds paid to 3rd Parties                                                   0.00
                                                     Exemptions paid to the debtor                                                          0.00
                                                     Other payments to the debtor                                                           0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $                 2,460.00

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 17-35809                  Doc 27          Filed 10/03/18 Entered 10/03/18 14:06:34                                      Desc Main
                                                         Document     Page 2 of 10




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 06/21/2018 and the
      deadline for filing governmental claims was 06/21/2018 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 625.00 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 625.00 , for a total compensation of $ 625.00 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 15.48 , for total expenses of $ 15.48 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 08/28/2018                                     By:/s/Zane L. Zielinski, Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                       Page:       1
                                         Case 17-35809              Doc 27     Filed 10/03/18 Entered 10/03/18 14:06:34                                     Desc Main
                                                                                           FORM 1
                                                                       INDIVIDUALDocument     Page
                                                                                  ESTATE PROPERTY   3 of 10AND REPORT
                                                                                                  RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                        Exhibit A
Case No:              17-35809                         PSH            Judge:        Pamela S. Hollis                             Trustee Name:                      Zane L. Zielinski, Trustee
Case Name:            George Barnes                                                                                              Date Filed (f) or Converted (c):   11/30/2017 (f)
                                                                                                                                 341(a) Meeting Date:               12/28/2017
For Period Ending:    08/28/2018                                                                                                 Claims Bar Date:                   06/21/2018


                                   1                                                2                            3                            4                          5                             6

                          Asset Description                                      Petition/                 Est Net Value              Property Formally             Sale/Funds                     Asset Fully
              (Scheduled and Unscheduled (u) Property)                         Unscheduled             (Value Determined by              Abandoned                  Received by                Administered (FA)/
                                                                                 Values                 Trustee, Less Liens,             OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                            Exemptions,                                                                              Assets
                                                                                                          and Other Costs)

  1. 5410 W Iowa Street Chicago, Illinois                                                123,456.00                       0.00                                                       0.00                        FA
  2. Jeep Cherokee 2013                                                                   14,100.00                       0.00                                                 2,500.00                          FA
  3. Household goods - Bed, Dressers, Nightstands Armoirs,                                   800.00                       0.00                                                       0.00                        FA
     Dining Room Set, Sofa Desk
  4. Electronics - 2 TVs, 1 stero, Computer, Tablet, Laptop,                                 400.00                       0.00                                                       0.00                        FA
     Playstation, 2 cell phones
  5. Turntable                                                                               200.00                       0.00                                                       0.00                        FA
  6. Clothes                                                                                 250.00                       0.00                                                       0.00                        FA
  7. 1 watch                                                                                  25.00                       0.00                                                       0.00                        FA
  8. 2 dogs                                                                               Unknown                         0.00                                                       0.00                        FA
  9. Chase Bank (Held Jointly with Wife)                                                   1,600.00                       0.00                                                       0.00                        FA
 10. Chase Bank (Joint with wife)                                                             50.00                       0.00                                                       0.00                        FA
 11. Life Insurance Policy through Wife's Employer                                             0.00                       0.00                                                       0.00                        FA
INT. Void (u)                                                                                  0.00                       N/A                                                        0.00                        FA


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $140,881.00                     $0.00                                                $2,500.00                         $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:




  Initial Projected Date of Final Report (TFR):                       Current Projected Date of Final Report (TFR):




      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                                                                  Page:           1
                                         Case 17-35809                 Doc 27 Filed 10/03/18
                                                                                           FORM 2Entered 10/03/18 14:06:34                              Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 4 of 10 RECORD
                                                                                                DISBURSEMENTS
           Case No: 17-35809                                                                                              Trustee Name: Zane L. Zielinski, Trustee                                 Exhibit B
      Case Name: George Barnes                                                                                              Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX2443
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX7390                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 08/28/2018                                                                             Separate Bond (if applicable):


       1                2                              3                                              4                                                    5                   6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   03/09/18             2          George Barnes                             Equity Buy OUt                                        1129-000                 $2,500.00                                 $2,500.00
                                   1369 S. Alder Creek CT
                                   Romeoville, IL 60446

   05/07/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                         $10.00            $2,490.00
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/07/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                         $10.00            $2,480.00
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/09/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                         $10.00            $2,470.00
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/07/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                         $10.00            $2,460.00
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


                                                                                                             COLUMN TOTALS                                  $2,500.00               $40.00
                                                                                                                   Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                             Subtotal                                       $2,500.00               $40.00
                                                                                                                   Less: Payments to Debtors                    $0.00                $0.00
                                                                                                             Net                                            $2,500.00               $40.00




        UST Form 101-7-TFR (5/1/2011) (Page: 4)                                     Page Subtotals:                                                         $2,500.00               $40.00
                                                                                                                                                           Page:     2
                                 Case 17-35809    Doc 27          Filed 10/03/18 Entered 10/03/18 14:06:34         Desc Main
                                                                   Document     Page 5 of 10
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX2443 - Checking                                          $2,500.00                 $40.00             $2,460.00
                                                                                                           $2,500.00                 $40.00             $2,460.00

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                        $2,500.00
                                            Total Gross Receipts:                      $2,500.00




UST Form 101-7-TFR (5/1/2011) (Page: 5)                             Page Subtotals:                                       $0.00                $0.00
                  Case 17-35809             Doc 27        Filed 10/03/18 Entered 10/03/18 14:06:34            Desc Main
                                                           Document     Page 6 of 10
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 17-35809                                                                                                       Date: August 31, 2018
Debtor Name: George Barnes
Claims Bar Date: 6/21/2018


Code #     Creditor Name And Address          Claim Class        Notes                       Scheduled               Claimed            Allowed
           Zane L. Zielinski, Trustee         Administrative                                     $0.00               $625.00            $625.00
100        6336 N. Cicero Avenue
2100       Suite 201
           Chicago, Illinois 60646


           Zane L. Zielinski, Trustee         Administrative                                      $0.00                $15.48             $15.48
100        6336 N. Cicero Avenue
2200       Suite 201
           Chicago, Illinois 60646


1          Abri Credit Union                  Unsecured                                       $3,428.89             $3,363.65          $3,363.65
300        1350 W Renwick Road
7100       Romeoville, Il 60446




2          Discover Bank                      Unsecured                                       $1,494.27             $1,494.27          $1,494.27
300        Discover Products Inc
7100       Po Box 3025
           New Albany, Oh 43054-3025


3          Capital One Bank (Usa), N.A.       Unsecured                                       $5,770.94             $5,099.10          $5,099.10
300        Po Box 71083
7100       Charlotte, Nc 28272-1083




4          Capital One Bank (Usa), N.A.       Unsecured                                           $0.00             $1,271.90          $1,271.90
300        Po Box 71083
7100       Charlotte, Nc 28272-1083




5          Verizon                            Unsecured                                           $0.00             $3,341.77          $3,341.77
300        By American Infosource Lp As
7100       Agent
           4515 N Santa Fe Ave
           Oklahoma City, Ok 73118

6          Comenity Capital Bank/Paypal       Unsecured                                           $0.00              $236.64             $236.64
300        Credit
7100       C/O Weinstein & Riley, Ps
           2001 Western Ave., Ste 400
           Seattle, Wa 98121

7          Pyod, Llc Its Successors And       Unsecured                                           $0.00             $1,395.09          $1,395.09
300        Assigns As Assignee
7100       Of Citibank, N.A.
           Resurgent Capital Services
           Po Box 19008
           Greenville, Sc 29602
           Case Totals                                                                       $10,694.10           $16,842.90          $16,842.90
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)
                                                                               Page 1                     Printed: August 31, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 6)
                 Case 17-35809              Doc 27   Filed 10/03/18 Entered 10/03/18 14:06:34   Desc Main
                                                      Document     Page 7 of 10
                                                                 Exhibit C
                                                       ANALYSIS OF CLAIMS REGISTER
Case Number: 17-35809                                                                                         Date: August 31, 2018
Debtor Name: George Barnes
Claims Bar Date: 6/21/2018




                                                                  Page 2                    Printed: August 31, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 7)
        Case 17-35809              Doc 27    Filed 10/03/18 Entered 10/03/18 14:06:34              Desc Main
                                              Document     Page 8 of 10




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 17-35809
     Case Name: George Barnes
     Trustee Name: Zane L. Zielinski, Trustee
                         Balance on hand                                              $                  2,460.00

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant              Total Requested      to Date          Payment
       Trustee Fees: Zane L. Zielinski, Trustee       $           625.00 $                0.00 $          625.00
       Trustee Expenses: Zane L. Zielinski, Trustee $                 15.48 $             0.00 $             15.48
                 Total to be paid for chapter 7 administrative expenses               $                   640.48
                 Remaining Balance                                                    $                  1,819.52


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 8)
         Case 17-35809             Doc 27     Filed 10/03/18 Entered 10/03/18 14:06:34           Desc Main
                                               Document     Page 9 of 10




             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 16,202.42 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 11.2 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
     1                    Abri Credit Union           $        3,363.65 $              0.00 $            377.74
     2                    Discover Bank               $        1,494.27 $              0.00 $            167.81
                          Capital One Bank (Usa),
     3                    N.A.                        $        5,099.10 $              0.00 $            572.63
                          Capital One Bank (Usa),
     4                    N.A.                        $        1,271.90 $              0.00 $            142.83
     5                    Verizon                     $        3,341.77 $              0.00 $            375.28
                          Comenity Capital
     6                    Bank/Paypal Credit          $          236.64 $              0.00 $             26.57
                          Pyod, Llc Its Successors
     7                    And Assigns As Assignee     $        1,395.09 $              0.00 $            156.66
                 Total to be paid to timely general unsecured creditors               $                1,819.52
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 9)
        Case 17-35809              Doc 27   Filed 10/03/18 Entered 10/03/18 14:06:34           Desc Main
                                             Document     Page 10 of 10




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                          NONE




UST Form 101-7-TFR (5/1/2011) (Page: 10)
